Citation Nr: 0326526	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
chronic fatigue syndrome with chronic lymphadenitis, 
granulomatous and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1996 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  The RO granted entitlement to service 
connection for chronic fatigue syndrome with chronic 
lymphadenitis, granulomatous and major depression with 
assignment of a 40 percent evaluation effective November 30, 
1993, date of claim.

In March 1997 the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1999 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO, a transcript of which has been associated with the 
claims file.

In May 2000 the Board, after adjudicating another issue then 
pending on appeal, remanded the claim to the RO for 
additional evidentiary development and adjudicative action.  

In February 2003 the RO most recently affirmed the 
determination previously entered.

The claim has been returned to the Board for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5012, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

In this case, the RO did not issue a development letter 
consistent with the notice requirements of the VCAA, thus 
compelling remand.  Additionally, as it has been more than 
two years since the most recent chronic fatigue syndrome and 
psychiatric examinations, the Board is of the opinion that 
contemporaneous examinations would materially assist in the 
adjudication of the claimant's appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
VBA AMC should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The VBA AMC should then schedule the 
veteran for VA special psychiatric and 
chronic fatigue syndrome examinations to 
ascertain the current nature and extent 
of severity of his chronic fatigue 
syndrome with chronic lymphadenitis and 
major depression.  

The claims file, the previous and revised 
criteria for rating mental disorders, and 
the criteria under 38 C.F.R. § 4.88 
Diagnostic Code 6354, and a separate copy 
of this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiner(s) must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The psychiatric and chronic fatigue 
syndrome examiners should address their 
respective rating criteria in crafting 
their examination reports.  

Any opinions expressed as to the nature 
and extent of severity of the veteran's 
disabilities must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 40 
percent for chronic fatigue syndrome with 
chronic lymphadenitis and major 
depression, to include consideration of 
assignment of separate evaluations for 
chronic fatigue syndrome with chronic 
lymphadenitis, and for major depression.  
In so doing, the VBA AMC should also 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for initial 
increased evaluation.  38 C.F.R. § 3.655 (2002).  Moreover, 
the governing regulation provides that failure to report 
without good cause shown for any examination in connection 
with a claim for an increased evaluation will result in the 
denial of the claim.  38 C.F.R. § 3.655 (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


